Citation Nr: 0019125	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for cancer of the 
throat.

2.  Entitlement to service connection for skin disease. 



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was the subject of a Board remand dated in April 
1997.


REMAND

Pursuant to 38 C.F.R. § 19.37(a) (1999), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board of Veterans' Appeals after an appeal has 
been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If the Statement of the Case and any prior 
Supplemental Statements of the Case were prepared before the 
receipt of the additional evidence, a Supplemental Statement 
of the Case will be furnished to the appellant and his or her 
representative as provided in § 38 C.F.R. § 19.31, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
a prior Supplemental Statement of the Case or the additional 
evidence is not relevant to the issue, or issues, on appeal. 

In the present case, reports of VA examinations in March 1999 
and April 1999 were received since the most recent 
supplemental statement of the case, dated in November 1998, 
but before transfer of the claims files to the Board.  These 
VA examination reports include findings with respect to the 
disabilities at issue, the veteran's skin disease and 
residuals of throat cancer.  A rating decision dated in 
August 1999 addressed the examinations, but a supplemental 
statement of the case  was not issued to the veteran.

Also, the Board has received new records of cancer treatment 
at a VA hospital, dated from March 2000 to June 2000.  These 
records were submitted without a waiver of RO consideration.  
As a waiver of RO consideration of this evidence has not been 
received, the case must be referred to the agency of original 
jurisdiction for review.  38 C.F.R. § 20.1304(c) (1999).
 
Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The appellant should be provided a 
supplemental statement of the case that 
reflects RO consideration of all 
additional evidence, and the opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The appellant need take no action until otherwise notified.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




